200 F.2d 699
RECONSTRUCTION FINANCE CORPORATION, Appellant,v.LEONARD REFINERIES, Inc., Appellee.
No. 11497.
United States Court of Appeals Sixth Circuit.
October 24, 1952.

Appeal from the United States District Court for the Eastern District of Michigan; Levin, Judge.
C. B. Marks and Oswald C. Grattan, Detroit, Mich., for appellant.
David N. Mills, Detroit, Mich., for appellee.
Before SIMONS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal by the Reconstruction Finance Corporation from a judgment for the appellee oil company, defendant below, in an action brought for the return of an alleged subsidy payment to appellee in the amount of $9,062 and tried in the District Court on stipulated facts, has been heard and considered here on the record and on the briefs and oral arguments of attorneys;


2
And it appearing from the carefully considered, well reasoned opinion of the District Judge, 96 F.Supp. 813, that the rights of the appellee under the terms of its contract with the predecessor of appellant, as expressed in the pertinent regulation, were measured by the rate fixed in a published tariff rather than in an unpublished one and that this is the true and correct criterion to be applied to the factual situation disclosed in the stipulation;


3
The judgment of the District Court is affirmed.